DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1-10 are pending.


Allowable Subject Matter
Claims 1-10 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Ho et al., US Patent Pub. US 20190166024 A1 discloses a non-transitory computer readable storage medium storing a computer program for performing a network anomaly analysis method using network status data using normalized network status data decomposed into eigenvectors used as training data to determine a classification model as training data, with the training data that is within a threshold distance from an existing principal component data of a eigenvector, as well as collected data in a plurality of groups based on station addresses that is analyzed by the network anomaly analysis apparatus. Pietrowicz et al., US Patent Pub. US 20140204799 A1 discloses field area network analysis using time sequence based data collection in node to node communication acquired from packet analysis by a packet intercept system over a time interval. Matsunaga et al, US Patent Pub. US 20090052330 A1 discloses a network anomaly detection method that determines if the degree of abnormality in the network based on a network communication quality is higher than an anomaly threshold calculated based on the amount of difference between original and predicted versions of a data point in the negative direction is considered to be anomalous, along with performing a probability distribution determination of communication quality in the operation of a communication network by counting connection failures to determine if the upper probability that the communication quality index during a measurement period becomes lower than a measured value to detect an anomaly in a predetermined time period. Yadav et al., US Patent Pub. US 20160359886 A1 discloses network anomaly detection method that extracts numeric features into a bin with a value larger than a predetermined value. Muddu et al., US Patent Pub. US 20180367551 A1 discloses network anomaly detection method that performs modeling analysis of connection groups using training data and real time data and comparing to beacon data of other connection group data to perform anomaly detection.	
None of these references taken either alone or in combination with the prior art of record disclose:
	For Independent Claims 1, 9 and 10:
performing local modeling analysis which determines an estimated value of a current network quality corresponding to explanatory variable vector in current aggregated data based on a local model including local training data,
a network connecting between a plurality of communication node groups, each of which includes a plurality of communication nodes belonging to one or a plurality of sub-networks at individual bases, and a service system, and a plurality of connections being established between the plurality of connection node groups and the service system,
the local training data including explanatory variable vectors that are within a predetermined distance from an explanatory variable vector in the current aggregated data among explanatory variable vectors in previous training data, 
the previous training data being time-period-based training data that is obtained by aggregating, in a plurality of connection groups each including the plurality of connections with same communication node group as a source or a destination, previous network analysis data of connections which is obtained by acquiring packets in the plurality of connection groups on a communication path of the network and analyzing the acquired packets, and
the current aggregated data being obtained by aggregating, in the plurality of connection groups, current network analysis data of connections; 
determining an abnormality in the network based on whether or not a measured value of the current network quality is lower than an abnormality determination threshold calculated based on the estimated value;
performing distribution determination for determining whether or not a distribution peak of number of connections having the measured value of the network quality exceeding the abnormality determination threshold is present in a size equal to or larger than a predetermined size in a distribution of number of connections to the measured value of the network quality of the network analysis data for the connections during an abnormal time block during which the abnormality in the network is determined;
extracting, as an individual-analysis-target connection group, a specified connection group with equal to or more than a standard proportion of connections in the distribution peak of the number of connections having the size equal to or larger than the predetermined size; and
performing the local modeling analysis individually for the previous training data and the current aggregated data for the individual-analysis-target connection group and the previous training data and the current aggregated data for those of the plurality of connection groups other than the individual-analysis-target connection group to determine the abnormality in the network.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119